Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-18-2002

Reyes v. Chinnici
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2142




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Reyes v. Chinnici" (2002). 2002 Decisions. Paper 748.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/748


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                            NOT PRECEDENTIAL

                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT




                                           No: 01-2142


                                           LUIS REYES,
                                                   Appellant
                                                v.

                          CORRECTIONS OFFICER JOHN CHINNICI


                          On Appeal from the United States District Court
                              for the Eastern District of Pennsylvania

                       District Court Judge: The Honorable R. Barclay Surrick
                                     (D.C. Civ. No. 98-cv-6615)


                                    Argued on October 29, 2002

                Before: SLOVITER, FUENTES, and DEBEVOISE*, Circuit Judges

                                (Opinion Filed: November 18, 2002)




                                   OPINION OF THE COURT




___________________
       *Honorable Dickinson R. Debevoise, United States District Judge for the District
of New Jersey, sitting by designation.
FUENTES, Circuit Judge:

        Luis Reyes ("Reyes") appeals an order of the United States District Court for the

Eastern District of Pennsylvania granting summary judgment, pursuant to Federal Rule of

Civil Procedure 56(c), to Defendant Corrections Officer John Chinnici ("Chinnici").

Reyes contends that the District Court improperly granted summary judgment on his claim

under 42 U.S.C. § 1983 by focusing on his de minimis injuries and failing to permit a jury

to decide the matter. Because we agree that no reasonable jury could find for Reyes based

on the facts of this case, we affirm the Order of the District Court.

                                    I. Facts and Procedural History

        Because we write solely for the parties, our review of the factual background is

limited to that which is necessary to inform our opinion today. At the time of the incident

at issue, Reyes was a prisoner in the Behavioral Adjustment Unit ("BAU") in the

disciplinary block of the Berks County Jail, the most restricted unit in the jail. Prisoners in

the BAU spend 23 hours a day in single occupancy cells and exercise for one hour a day in

the prison yard. For the safety of corrections officers and prisoners, BAU prisoners are

handcuffed from behind whenever corrections officers move them outside of their cells.

        In addition to being housed in the BAU, Reyes was classified as "security status"

because he and his brother, another prisoner in the jail, had assaulted a corrections officer

as part of an escape attempt. Due to his security status, prison officials required Reyes to

exercise alone and prevented him from having any "sharps," including pens. In addition, two

                                                      2
corrections officers accompanied Reyes whenever he went out of his cell, and corrections

officers searched his cell daily for weapons. On the day of the incident at issue, Chinnici

and Corrections Officers Jason Bao ("Bao") and Edwin Cordero ("Cordero") conducted a

search of Reyes' cell. Cordero performed a strip search of Reyes in a shower stall, while

Bao and Chinnici checked his cell.

        After the search, the corrections officers accompanied Reyes back to his cell. For

reasons that remain disputed, Chinnici previously had told Reyes that, if Reyes spit on him,

he was "going down." Upon arrival at his cell, Reyes turned toward Chinnici and pursed his

lips as if to spit on him. In response, Chinnici struck Reyes' right shoulder. Reyes claims

that Chinnici punched him, while Chinnici and Bao claim that Chinnici made contact with an

open hand. Reyes never actually spit on Chinnici.

        After the incident, Cordero grabbed Reyes and put him back in his cell. Reyes'

shoulder swelled as a result of the blow. He requested medical attention and saw the prison

nurse. The nurse looked at his shoulder, told him it would be sore for a few days, and gave

him two pills to take.

        Reyes later commenced this action under 42 U.S.C. § 1983 alleging the Chinnici

used excessive force against him in violation of his constitutional rights. On April 12,

2001, the District Court granted summary judgment to Chinnici, concluding that he did not

violate Reyes' Eighth Amendment right to be free from cruel and unusual punishment.

                               II. Jurisdiction and Standard of Review

        The District Court exercised jurisdiction under 28 U.S.C. §§ 1331 and 1343. We

                                                     3
exercise jurisdiction under 28 U.S.C. § 1291 over a final decision of a district court.

        We exercise plenary review over a district court's grant of summary judgment and

review the facts in the light most favorable to the party against whom summary judgment

was entered. See Brooks v. Kyler, 204 F.3d 102, 105 n.5 (3d Cir. 2000). Summary

judgment is proper if there is no genuine issue of material fact and if, viewing the facts in

the light most favorable to the non-moving party, the moving party is entitled to judgment

as a matter of law. See FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317

(1986). At the summary judgment stage, the judge's function is not to weigh the evidence

and determine the truth of the matter, but to determine whether there is a genuine issue for

trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

                                              III. Discussion

        Reyes alleges that he was deprived of his Eighth Amendment right to be free from

cruel and unusual punishment when Chinnici, acting under color of state law, punched him

on the shoulder and neck area while he was handcuffed. He claims that the District Court

improperly imposed its own judgment regarding the merits of his case, rather than allowing

a jury to decide the issues. He argues that the District Court erred in two respects. First,

Reyes claims the District Court erred in ruling that Chinnici's punch was an "understandable

reaction" to Reyes' conduct. Second, Reyes claims that the District Court erred in focusing

on the injury he suffered and by concluding that the injury was so "minor and temporary"

that Chinnici could not have acted maliciously and sadistically.

A.      "Understandable Reaction"

                                                      4
        "In an excessive force claim, the central question is 'whether force was applied in a

good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause

harm.'" Brooks, 204 F.3d at 106 (quoting Hudson v. McMillian, 503 U.S. 1, 7 (1992)).

Courts looks to several factors in making this determination including: "(1) the need for

the application of force; (2) the relationship between the need and the amount of force that

was used; (3) the extent of the injury inflicted; (4) the extent of the threat to the safety of

staff and inmates, as reasonably perceived by responsible officials on the basis of the facts

known to them; and (5) any efforts made to temper the severity of the response." Id.

(quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)).

        Contrary to Reyes' claim that the District Court avoided a material dispute on the

degree of force used, the District Court viewed the evidence in the light most favorable to

Reyes, stating that "[p]laintiff alleges that ... Defendant ... punched him on the shoulder and

neck area while he was handcuffed." Opinion at 5. The Court then applied the above factors

and concluded that Chinnici was entitled to judgment as a matter of law. The Court noted

that: Reyes was a "security status" inmate; Reyes admitted to attempting to spit on Chinnici

and provoked Chinnici by attempting to do so; Chinnici struck Reyes once, and not in the

head or face; the purpose of Chinnici's reaction was to avoid being spit on; and the resulting

injury was minor and temporary. While the District Court did not note this fact, the

corrections officers then immediately placed Reyes back in his cell without further

incident.

        Reyes claims that he did not actually spit on Chinnici and a reasonable jury could

                                                       5
conclude that he did not present a threat or security risk to Chinnici or the other officers;

however, the District Court specifically stated that "Plaintiff does not suggest what

appropriate alternative response was available to Defendant under the circumstances."

Opinion at 8. The Court added that "[i]t certainly is unreasonable and would undermine

institutional discipline to expect a corrections officer to simply allow himself to be spit

upon." Id.

        Reyes further focuses on the fact that each of the three officers deposed in this case

admitted that punching a handcuffed prisoner can never be an acceptable use of force. This

argument is not persuasive, as the District Court correctly noted, because regardless of

whether Chinnici's action was appropriate, "there is no constitutional violation for 'de

minimis uses of physical force, provided that the use of force is not of a sort repugnant to

the conscience of mankind.'" Brooks, 204 F.3d at 107 (quoting Hudson, 503 U.S. at 9-10).

A single punch to avoid being spit upon is not the sort of action that is "repugnant to the

conscience of mankind."

B.      Injury

        Reyes also claims that the District Court erred by taking into account the degree of

his injury in granting summary judgment. The District Court noted, after analyzing the

relevant five factors noted in Brooks, which include the extent of injury inflicted, that "we

recognize that the de minimis nature of Plaintiff's does not itself foreclose this claim.

However, Plaintiff has offered no evidence that would support a reasonable inference that

Defendant unnecessarily and wantonly inflicted pain on him or that Defendant acted

                                                       6
maliciously or sadistically to cause him harm." Opinion at 7.

        Reyes relies on a recent case authored by this Court, Smith v. Mensinger, 293 F.3d

641 (3d Cir. 2002), as support for his position that while the extent of injuries can be

considered in evaluating the force used, the appropriateness of that force is a factual

question for a jury to decide. Specifically, this Court stated:

                We do not, of course, suggest that a fact finder could not consider the de
                minimis nature of injuries along with all of the other circumstances in
                concluding that the force that was employed could not have risen to the level
                required for an Eighth Amendment violation. A properly instructed fact
                finder could, after considering all of the evidence, conclude that Smith's
                injuries were so minor that the defendants' account of the incident is more
                credible than Smith's, and/or that the force used was not of constitutional
                dimension. That may have been exactly what the district court did here.
                However, that is an issue of fact to be resolved by the fact finder based upon
                the totality of the evidence; it is not an issue of law a court can decide.

Id. at 649. Smith involved allegations by a prisoner that he was handcuffed, brought to a

Unit Manager's Office, and then beaten by numerous corrections officers. Smith alleged

that the officers rammed his head into walls and cabinets, knocked him to the floor, and

then kicked and punched him while he lay on the floor. One officer allegedly then dragged

Smith to his feet, pushed him against a wall, punched him in the stomach, and choked him.

Smith claimed he was subjected to a further beating on a bench located in his cell block.

He alleged that, as a result of the beatings, his head was bleeding and he had pain in his ribs,

ears, and right eye. Id. at 644.

        In contrast to the terrible beating alleged by Smith, Reyes alleges that Chinnici

punched him once. While this Court determined in the Smith opinion that a fact finder



                                                     7
must decide whether the degree of force used in that case reached constitutional

dimensions, the basis for the grant of summary judgment in that case differed from the

reasoning of the District Court in this case. In Smith, the district court “focused

exclusively on the severity of Smith’s injuries in denying his claim,” despite the plaintiff’s

allegations of a vicious beating. Id. at 647. In this case, the District Court considered

Reyes’ allegation that he was punched and the severity of his injuries, as well as all of the

other relevant factors required under Brooks and Hudson, in reaching its conclusion. In

Smith, this Court indicated that the district court could not discount the plaintiff’s

allegations of the beatings he suffered by focusing on his injuries, and concluded that only a

jury could determine whether the plaintiff’s allegations were credible given the apparent

lack of injuries. The District Court in this case concluded that even if a jury found Reyes’

allegations to be credible, given the totality of the circumstances, no jury could find that

the force used rose to the level of a constitutional dimension.

        There exists some point at which the degree of force used is so minor that a court

can safely assume that no reasonable person could conclude that a corrections officer acted

maliciously and sadistically. According to the Supreme Court, "[t]hat is not to say that

every malevolent touch by a prison guard gives rise to a federal cause of action." Hudson v.

McMillian 503 U.S. 1, 10 (citing Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir. 1973)

("Not every push or shove, even if it may later seem unnecessary in the peace of a judge's

chambers, violates a prisoner's constitutional rights")). We decline to establish a rigid rule

establishing at what point the force used by a corrections officer rises to constitutional

                                                       8
dimensions; however, we hold that, given the facts of this case, Chinnici's actions were not

"repugnant to the conscience of mankind" and did not violate Reyes' Eighth Amendment

right to be free from cruel and unusual punishment.




                                            IV. Conclusion

         Accordingly, for the reasons stated above, we affirm the judgment of the District

Court.




_____________________________
TO THE CLERK OF THE COURT:



                                                      9
Kindly file the foregoing Opinion.


                                          /s/ Julio M. Fuentes
                                              Circuit Judge




                                     10